 

Exhibit 10.2

EMPLOYMENT AGREEMENT

CERIDIAN HMC, INC.
- and -

ERIK ZIMMER
(“Executive”)

Date: August 7, 2018

ARTICLE 1
DEFINITIONS

In this Employment Agreement (the “Agreement”), unless something in the subject
matter or context is inconsistent therewith, all defined terms shall have the
meanings set forth below:

1.01“Affiliate” shall mean with respect to any specified Person, a Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, where “control” means the possession, directly or indirectly,
or the power to direct or cause the direction of the management policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

1.02“Base Salary” shall mean the regular cash compensation paid on a periodic
basis as contemplated in Section 3.01, exclusive of benefits, bonuses or
incentive payments.

1.03“Board” shall mean the Board of Directors of Ceridian HCM Holding.

1.04“Cause” shall mean cause as defined under Section 4.01.

1.05“Ceridian” shall mean Ceridian HCM Holding, Ceridian HCM and all of their
respective Affiliates, or any one of them.

1.06“Ceridian HCM” means Ceridian HCM, Inc, a Delaware corporation having a
business address at 3311 East Old Shakopee Road, Minneapolis, Minnesota 55425
U.S.A., and any successor in interest by way of consolidation, operation of law,
merger or otherwise.

1.07Ceridian HCM Holding” means Ceridian HCM Holding Inc, a Delaware corporation
having a business address at 3311 East Old Shakopee Road, Minneapolis, Minnesota
55425 U.S.A., and any successor in interest by way of consolidation, operation
of law, merger or otherwise.

1.08 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------

 

1.09“Confidential Information” shall mean all information known or used by
Ceridian in connection with its business, including but not limited to any
technology, including computer software and designs, program, code, formula,
design, prototype, compilation of information, data, techniques, process,
information relating to any product, device, equipment or machine, industrial or
commercial designs, customer information, financial information, marketing
information, business opportunities, and the results of research and
development, including without limitation:

(a)information or material relating to Ceridian and its business as conducted or
anticipated to be conducted, including without limitation: business plans;
operations; past, current or anticipated services, products or software;
customers or prospective customers; relations with business partners or
prospective business partners; or research, engineering, development,
manufacturing, purchasing, accounting, or marketing activities;

(b)information or material relating to Ceridian’s inventions, improvements,
discoveries, “know-how,” technological developments, or unpublished writings or
other works of authorship, or to the materials, apparatus, processes, formulae,
plans or methods used in the development, manufacture or marketing of Ceridian’s
services, products or software;

(c)information on or material relating to Ceridian which when received is marked
as “proprietary,” “private” or “confidential;”

(d)trade secrets of Ceridian;

(e)software of Ceridian in various stages of development, software designs,
web-based solutions, specifications, programming aids, programming languages,
interfaces, visual displays, technical documentation, user manuals, data files
and databases of Ceridian;

(f)information relating to employees of Ceridian including with respect to
compensation, positions, job descriptions, responsibilities, areas of expertise
and experience; and

(g)any similar information of the type described above which Ceridian obtained
from another party and which Ceridian treats as or designates as being
proprietary, private or confidential, whether or not owned or developed by
Ceridian.

Notwithstanding the foregoing, “Confidential Information” does not include any
information which is now or subsequently becomes properly generally publicly
available or in the public domain; is independently made available to Executive
in good faith by a third party who has not violated a confidential relationship
with Ceridian; or is required to be disclosed by law or legal process.
Notwithstanding the foregoing, information which is made generally publicly
available by or with the aid of Executive outside the scope of employment or
contrary to the requirements of this Agreement and reasonable business practice
will not be generally publicly available or in the public domain for the
purposes of this Agreement.

1.10“Disability” shall mean total and permanent disability, as defined in the
Disability Plan.

1.11“Disability Plan” shall mean Ceridian’s group long-term disability plan
applicable to executives, as may be amended from time to time in Ceridian’s sole
discretion.

Page 2

--------------------------------------------------------------------------------

 

1.12“Effective Date” of this Agreement shall mean the date set forth on the
first page of this Agreement.

1.13“Good Reason” means one or more of the following events which shall occur
without Executive's express written consent:

(a)A change in Executive's reporting responsibilities which has the effect of
materially diminishing Executive's responsibility or authority, excluding for
this purpose an isolated, insubstantial or inadvertent action not taken in bad
faith and which is remedied by Ceridian HCM promptly after receipt of written
notice thereof given by Executive and excluding any diminution attributable to a
sale, spin-off, reverse spin-off or similar disposition of any Affiliate of
Ceridian;

(b)In the event that the Chief Executive Officer is not the same individual who
held such office as of the Start Date, and subsequently a material diminution in
Executive’s authority, duties or responsibilities occurs (regardless of whether
or not such material diminution is accompanied by a change in Executive’s
reporting responsibilities);

(c)A change in Executive’s primary working location to any site that is more
than fifty (50) miles from Boston City Hall;

(d)A reduction by Ceridian HCM in Executive's Base Salary or opportunity to earn
incentive pay (as contemplated under Section 3.02 below, but for certainty
subject to Ceridian HCM’s discretion as expressly set forth therein), as the
same may be increased from time to time thereafter or any failure by Ceridian
HCM to pay any portion of Executive's compensation when due, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by Ceridian HCM promptly after receipt of written notice
thereof given by Executive;

(e)Without replacement by plans, programs or arrangements which, taken as a
whole, provide benefits to Executive at least reasonably comparable to those
discontinued or adversely affected, (A) the failure by Ceridian HCM to continue
in effect, any life insurance, health, accident, disability, or any other
employee compensation or benefit plan, program or arrangement, in which
Executive is participating; or (B) the taking of any action by Ceridian HCM that
would materially and adversely affect Executive's participation or materially
reduce Executive's benefits under any of such plans, programs or arrangements,
in each case, other than an isolated, insubstantial and inadvertent failure or
reduction not occurring in bad faith and which is remedied retroactively by
Ceridian HCM promptly but in no event later than sixty (60) days after receipt
of written notice thereof given by Executive;

(f)Any material breach of this Agreement by Ceridian HCM, or the failure by a
successor to Ceridian to assume the provisions this Agreement, other than an
isolated, insubstantial and inadvertent breach or failure not occurring in bad
faith which is remedied retroactively by Ceridian HCM promptly but in no event
later than sixty (60) days after receipt of written notice thereof given by
Executive.

Page 3

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained in this definition, no Good
Reason shall be effective or deemed to occur, unless notice referencing the
definition of Good Reason in this Agreement and including a description of the
factors constituting the alleged “Good Reason” is provided in writing to the
Chief Executive Officer of Ceridian HCM by Executive (or his representatives on
his behalf) and Ceridian HCM fails to cure such alleged “Good Reason” within 30
days; provided that in the event Ceridian HCM terminates Executive for Cause,
any failure by Executive (or his representatives on his behalf) to provide
notice of an alleged “Good Reason” prior to such termination shall not prejudice
Executive’s right to claim that a “Good Reason” occurred prior to such
termination.

1.14“Person” is to be interpreted broadly and shall include any individual,
partnership, firm, corporation, company, limited liability or joint stock
company, trust, unincorporated association, joint venture, syndicate,
governmental entity or any other entity, and pronouns have a similarly extended
meaning.

1.15“Restrictive Period” means the period of time, as set forth in Section 8.15,
immediately following Executive’s termination of employment with Ceridian for
any reason whatsoever.

1.16“Start Date” has the meaning set forth in Section 2.03 below.

ARTICLE 2
EMPLOYMENT, DUTIES AND TERM

2.01Employment. Upon the terms and conditions set forth in this Agreement,
Ceridian HCM hereby confirms the employment of the Executive as Executive Vice
President, Chief Strategy Officer of Ceridian, reporting to the Chief Executive
Officer, and Executive hereby accepts such employment.

2.02Duties and Responsibilities. As Chief Strategy Officer of Ceridian,
Executive shall:

(a)devote his or her full-time and reasonable best efforts to Ceridian and to
fulfilling the duties of his or her position which shall include such duties as
may from time to time be assigned to him/her by his or her manager, provided
that such duties are reasonably consistent with Executive’s education,
experience and background;

(b)comply with Ceridian’s policies and procedures, including, but not limited to
its Code of Conduct, to the extent that such policies and procedures are not
inconsistent with this Agreement, in which case the provisions of this Agreement
shall prevail.

However, and notwithstanding the foregoing, Ceridian HCM acknowledges that
Executive will be continuing to provide certain consulting services to his
current employer (and major stockholder of Ceridian HCM Holding), Thomas H. Lee
Partners L.P. (“THL”) from time to time while employed with Ceridian HCM, and
Ceridian agrees that such consulting services for THL will not constitute a
breach of Executive’s obligations hereunder provided they do not materially
interfere with his ability to perform his responsibilities for Ceridian HCM.

Page 4

--------------------------------------------------------------------------------

 

2.03Term. Subject to the provisions of ARTICLE 4, Executive’s employment shall
commence on September 4, 2018, or such other earlier or later date as Ceridian
and Executive agree upon (the “Start Date”)  and shall continue until terminated
by either party in accordance with the terms hereof (the “Term”).

2.04Executive Representation. Executive hereby represents to Ceridian HCM that
the execution and delivery of this Agreement by Executive and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene the terms of any other employment agreement or other
agreement or policy to which Executive is a party or otherwise bound.

2.05Legal Work Requirements.   This Agreement and Executive’s continued
employment with Ceridian HCM is contingent upon Executive meeting and
maintaining throughout his or her employment, all requirements necessary to be
legally entitled to work for Ceridian HCM within the United States, performing
the roles assigned in connection with this position.  

ARTICLE 3
COMPENSATION AND EXPENSES

3.01Base Salary. In exchange for all services rendered by Executive under this
Agreement during the Term, Ceridian HCM shall pay Executive a Base Salary in an
amount not less than Six Hundred Fifty-Five Thousand ($655,000.00) Dollars USD
per year, which amount will be subject to periodic review for increases in
accordance with Ceridian HCM’s salary review process.  The Base Salary shall be
paid in accordance with Ceridian HCM’s normal payroll procedures and policies,
as such procedures and policies may be modified from time to time.

3.02Incentive Plan

(a)For the calendar year 2018, Executive shall be entitled to a bonus payment in
the amount equal to Sixty Percent (60%) of Executive’s Base Salary, payable at
the same time as the last regular pay period of December, 2018.  Executive must
remain an employee of Ceridian HCM through to and including December 31, 2018 in
order to be entitled to such payment, failing which the bonus amount will be
pro-rated (based on the number of days he was an employee of Ceridian HCM,
divided by number of days from his Start Date through to December 31, 2018);

(b)For the calendar year 2019 and each year thereafter, Executive shall be
eligible to participate in Ceridian’s variable incentive plan (the “Incentive
Plan”) (i) on the same terms and conditions applicable to other similarly
situated Ceridian executives, (ii) with a target annual payout based on Sixty
Percent (60%) of Executive’s Base Salary, prorated for the number of months
Executive participates in the Incentive Plan during a year.  The Incentive Plan
compensation payable shall be at the sole discretion of Ceridian HCM. The
specific objectives and success criteria of the Incentive Plan shall be
established by the Board  each year, subject to change from time to time, in its
sole discretion.  Ceridian HCM Holding shall have the right to alter, amend or
discontinue any incentive plans, including the Incentive Plan, or Executive’s
participation therein, with or without prior notice and without compensation to
Executive, provided the changes are consistent with those affecting other
executives at Executive’s same or similar level and the Executive

Page 5

--------------------------------------------------------------------------------

 

acknowledges and agrees that such changes will not constitute a constructive
dismissal of the Executive’s employment. Payment, if any, under the Incentive
Plan is at the sole discretion of Ceridian HCM and will only be made if
Ceridian’s senior management team, the Board, compensation committee of the
Board and/or other required personnel approve the amount to fund the
Plan.  Notwithstanding anything to the contrary, in the context of Ceridian, the
Board or any other party exercising its “sole discretion” hereunder when making
a change or decision relating to the Incentive Plan, such discretion must be
applied consistently to other executives at Executive’s same or similar level.

3.03Benefit Plans. Executive shall be entitled to participate in the employee
health and welfare, retirement and other employee benefits programs offered
generally from time to time by Ceridian to its senior executive employees in the
applicable country, to the extent that Executive’s position, tenure, salary, and
other qualifications make Executive eligible to participate.

3.04Business Expenses.  Ceridian HCM shall, consistent with its policies in
effect from time to time, bear all ordinary and necessary business expenses
incurred by Executive in performing his or her duties as an employee of Ceridian
HCM, provided that Executive accounts promptly for such expenses to Ceridian HCM
in accordance with Ceridian HCM’s applicable expense reimbursement policy the
manner prescribed from time to time by Ceridian HCM.

3.05Vacation. Executive is entitled to a minimum of 4 weeks (i.e. 20 days) paid
vacation in each calendar year; provided that such PDO/vacations may be taken
only at such times as Executive and his or her manager may from time to time
reasonably determine having regard to the operations of Ceridian. PDO/vacation
should be taken and shall be accrued and carried over, if applicable, in
accordance with Ceridian’s Vacation and PDO policies.

3.06Equity Grant Grants.  Subject to approval by the Board and the execution and
delivery of appropriate documentation related thereto, the Executive will be
granted:

(a)restricted stock units that will provide the Executive the opportunity to
acquire One Hundred Thousand (100,000) shares of Ceridian HCM Holding common
stock upon the settlement of the stock units, to be granted as follows:

 

(i)

Fifty Thousand (50,000) to be granted on or around Executive’s Start Date; and

 

(ii)

Fifty Thousand (50,000) to be granted on or around the first anniversary of
Executive’s Start Date, provided Executive is still employed by Ceridian HCM on
such date; and

(b)options to purchase One Hundred Thousand (100,000) shares of Ceridian HCM
Holding common stock, to be granted on or around Executive’s Start Date.

(collectively the “Equity Awards”)

The Equity Awards contemplated under this Section 3.06 shall be provided subject
to and in conformity with the provisions of the Ceridian HCM Holding 2018 Equity
Incentive Plan, as the same may be amended from time to time, together with a
non-qualified stock option agreement and a restricted stock unit award agreement
(and / or such other agreements as may be required by

Page 6

--------------------------------------------------------------------------------

 

Ceridian HCM Holding) to be entered into between Executive and Ceridian HCM
Holding. Each of the Equity Awards will vest twenty-five percent (25%) on the
first four (4) anniversaries of the date of grant, subject to Executive’s
continued service through the applicable vesting date.

3.07Signing Bonus.  Executive will be entitled to a one-time signing bonus in
the amount of Two Hundred Thousand Dollars ($200,000.00) USD, (less applicable
statutory withholdings as required by law), which will be paid to Executive at
the same time as the first regular payment of his Base Salary.  Executive must
be employed by Ceridian HCM at the time such bonus is to be paid in order to be
entitled to receive it.

3.08Deductions. Ceridian HCM shall be entitled to make such deductions and
withholdings from Executive’s remuneration as Ceridian HCM reasonably determines
are by law required to be made, and as may be required by Executive’s
participation in any of the benefit programs described herein.

3.09Indemnification and Insurance.

(a) In addition to any benefits provided under applicable law, Executive will be
entitled to the benefits of those provisions of Ceridian HCM Holding’s
Certificate of Incorporation and By-Laws, as may be amended from time to time,
which provide for indemnification of directors and officers of Ceridian HCM
Holding (and no such provision shall be amended in any way to limit or reduce
the extent of indemnification available to Executive as a director or officer of
Ceridian HCM Holding). The rights of Executive under such indemnification
obligations shall survive the termination of this Agreement and be applicable
for so long as Executive may be subject to any claim, demand, liability, cost or
expense, which the indemnification obligations referred to in this Section 3.09
are intended to protect and indemnify him or her against.

(b)Ceridian shall, at no cost to Executive, at all times include Executive,
during the Term and for so long thereafter as Executive may be subject to any
such claim, as an insured under any directors’ and officers’ liability insurance
policy maintained by Ceridian, which policy shall provide such coverage in such
amounts as the Board shall deem appropriate for coverage of all directors and
officers of Ceridian HCM Holding.

ARTICLE 4
EARLY TERMINATION

4.01Termination for Cause.  Ceridian HCM may terminate this Agreement and
Executive’s employment immediately for Cause.  For the purpose hereof "Cause"
shall mean:

(a)conduct by Executive involving theft or misappropriation of assets of
Ceridian;

(b)fraud, embezzlement or an indictable offense by Executive;

(c)any material act of dishonestly, financial or otherwise, by Executive against
Ceridian;

(d)intentional violations of law by Executive involving moral turpitude;

(e)any material violation of Ceridian’s Code of Conduct and ethics policies by
Executive;

Page 7

--------------------------------------------------------------------------------

 

(f)breach of Executive’s obligations under any non-competition, non-solicitation
or other similar restrictive covenant agreement made with any member of
Ceridian; or

(g)the continued failure by Executive to attempt in good faith to perform his or
her duties as reasonably assigned to Executive pursuant to Section 2.02 of this
Agreement, after receiving not less than 90 days written notice of such failure
and a demand to rectify such failure (which notice specifically identifies the
manner in which it is alleged Executive has not attempted in good faith to
perform such duties).

4.02Termination Without Cause.  Ceridian HCM may terminate this Agreement and
Executive's employment without Cause immediately upon written notice to
Executive.  In the event of termination of Executive’s Employment pursuant to
this Section 4.02 and subject to Section 4.06 and 4.07, compensation shall be
paid to Executive as follows:

(a)a lump sum cash payment, payable within 30 days of Executive’s last day of
employment (subject to receipt of the general release of claims to be executed
by the Executive as contemplated in Section 4.06 below), based on length of
service, as follows:

Years of Service

Base Salary

0 through 7 (7 full years)

12 months

8 through 14 (14 full years)

15 months

More than 14

18 months

(b)a lump sum payment equal to a pro-rated portion of Executive’s Incentive Plan
compensation referenced in Section 3.02 above (at target level), if any, to
which he or she would have become entitled for the fiscal year in which his or
her termination occurs.  Such amount will be paid to Executive at the same time
as payments are made to other Ceridian HCM employees receiving payments under
the Incentive Plan;

(c)reasonable executive-level outplacement services, not to exceed $10,000
Dollars, in value for a period of up to 12 months following Executive’s
termination of employment (or if earlier, until the first acceptance by
Executive of an offer of employment), to be provided through Ceridian HCM’s
preferred provider of such services;

(d)for a period of up to 6 months following the date of Executive’s termination,
or until Executive is no longer eligible for “COBRA” continuation coverage,
whichever is earlier, and subject to Executive’s valid election to continue
health care coverage under Section 4980B of the Code (“COBRA”), Ceridian HCM
will subsidize Executive’s COBRA payment obligations, and the payment
obligations of his covered family members (as long as they are qualified
beneficiaries at the time of his termination and remain qualified beneficiaries
in accordance with the terms and conditions of the benefit plan).

4.03Termination by Executive upon Written Notice.  Executive may terminate this
Agreement and his or her employment at any time and for any reason on at least
90 days' prior written notice to Ceridian HCM, or such shorter period of notice
as may be accepted by Ceridian HCM in writing.  Ceridian HCM shall be entitled
to waive entirely, or abridge, such notice period, without being required to pay
Executive any severance payment in lieu or other compensation in respect of such
notice period.

Page 8

--------------------------------------------------------------------------------

 

4.04Termination in the Event of Death or Disability. This Agreement and
Executive’s employment shall terminate in the event of death or Disability of
Executive, in which case the following will apply:

(a)In the event of Executive’s Disability, Base Salary shall be terminated as of
the end of such period that Executive is unable to perform his or her duties on
a full-time basis and that establishes that Executive suffers from a Disability
pursuant to the Disability Plan;

(b)In the event of termination by reason of Executive’s death or Disability, and
subject to Sections 4.06 and 4.07, Ceridian HCM shall pay to Executive a
prorated portion of the Incentive Plan compensation (at target level), if any,
to which Executive would otherwise have become entitled for the fiscal year in
which his or her death or Disability occurs had Executive remained continuously
employed for the full fiscal year, calculated by multiplying such Incentive Plan
compensation by a fraction, the numerator of which is the number of days in the
applicable fiscal year through the date of termination and the denominator or
which is 365.  The amount payable pursuant to this Section 4.04(b) shall be paid
within 15 days after the date such Incentive Plan would have otherwise been paid
had Executive remained employed for the full fiscal year; i.e. the payout date
for all other Ceridian employees and executives.  

4.05Termination for Good Reason.  Executive may terminate his employment with
Ceridian for Good Reason (in accordance with the notice requirements set forth
herein) and receive the compensation set out in Section 4.02.

4.06Entire Termination Payment.  The compensation provided for in this ARTICLE 4
for termination of this Agreement and Executive’s employment pursuant to
Sections 4.02, 4.03 or 4.04 shall constitute Executive's sole remedy for such
termination. Executive shall not be entitled to any other notice of termination,
or termination or severance payment which otherwise may be payable to Executive
under common law, case law, statute, in equity or other agreement between
Executive and Ceridian HCM, and he or she shall have no action, cause of action,
claim or demand against Ceridian HCM, Ceridian HCM or any other Ceridian
Affiliate or any other Person as a consequence of such termination.  It shall be
a condition of the payment of the compensation provided for in this ARTICLE 4
that Executive shall timely execute a general release of claims in a form
reasonably satisfactory to Ceridian and not revoke the release in the time
provided to do so.  Ceridian HCM shall provide Executive with a form of release
not later than five days following the Executive’s termination of employment and
Executive must execute and deliver the release within 21 days following the date
Ceridian HCM delivers the release to the Executive or such other period as
established by applicable law.

4.07Return of Records upon Termination.  Upon termination of Executive’s
employment with Ceridian HCM for any reason whatsoever, all documents, records,
notebooks, and similar repositories of, or containing, trade secrets or
intellectual property of Ceridian, or any Confidential Information, then in
Executive’s possession or control, including copies thereof, whether prepared by
Executive or others, will be promptly returned to or left with Ceridian.

Page 9

--------------------------------------------------------------------------------

 

4.08Code Section 409A.  It is the parties’ intention that payments under this
ARTICLE 4 will be exempt from the requirements of Section 409A of the Code
(“Section 409A”) because they are short term deferrals under Treas. Reg. Sec.
1.409A-1(b)(4) or payments under a separation pay plan within the meaning of
Treas. Reg. Sec. 1.409A-1(b)(9) and the Agreement shall be construed and
administered in a manner consistent with such intent.  If any payment is or
becomes subject to the requirements of Section 409A, the Agreement, as it
relates to such payment, is intended to comply with the requirements of Section
409A.  Further, any payments that are subject to the requirements of Section
409A may be accelerated or delayed only if and to the extent otherwise permitted
under Section 409A. All payments to be made under the Agreement upon a
termination of employment may only be made upon a “separation of service” as
defined under Section 409A and any “separation from service” shall be treated as
a termination of employment. If the provision of a benefit or a payment is
determined to be subject to Section 409A, then, if Executive is a “specified
employee” within the meaning of the Treasury Regulations issued pursuant to
Section 409A as of Executive’s date of termination, no amount that constitutes a
deferral of compensation that is payable on account of the Executive’s
separation from service shall be paid to Executive before the date that is the
first day of the seventh month after Executive’s date of termination or, if
earlier, the date of Executive’s death (the “delayed payment date”).  All such
withheld amounts will be accumulated and paid, without interest, on the delayed
payment date.

ARTICLE 5
CONFIDENTIALITY AND ETHICS

5.01Confidentiality. Executive acknowledges Ceridian’s representation that it
has taken reasonable measures to preserve the secrecy of its Confidential
Information. Executive will not, during the term or after the termination or
expiration of this Agreement or his or her employment, publish, disclose, or
utilize in any manner any Confidential Information obtained while employed by
Ceridian HCM, except that, during Executive’s employment, Executive shall be
entitled to use and disclose Confidential Information (i) as reasonably required
to perform Executive’s duties as an employee of Ceridian, and (ii) in the
reasonable conduct of the business and Executive’s role within the business.  If
Executive leaves the employ of Ceridian, Executive will not, without Ceridian’s
prior written consent, retain or take away any drawing, writing or other record
in any form containing any Confidential Information.  Further, Executive agrees
to comply with the terms and conditions of Ceridian’s Privacy Guidelines &
Pledge of Confidentiality, the terms of which are attached hereto as Appendix A
and are incorporated herein by reference and form a part of this Agreement.

5.02Business Conduct and Ethics. During the Term, Executive will engage in no
activity or employment which may conflict with the interest of Ceridian, and
will comply with Ceridian’s policies and guidelines pertaining to business
conduct and ethics.

5.03Policies.  Executive agrees to follow the policies and procedures
established by Ceridian from time to time.

Page 10

--------------------------------------------------------------------------------

 

ARTICLE 6
INTELLECTUAL PROPERTY RIGHTS, DISCLOSURE
AND ASSIGNMENT

6.01Disclosure.  Executive will disclose promptly in writing to Ceridian all
inventions, improvements, discoveries, software, writings and other works of
authorship which are conceived, made, discovered, or written jointly or singly
on Ceridian time or on Executive's own time, providing the invention,
improvement, discovery, software, writing or other work of authorship is capable
of being used by Ceridian in the normal course of business.  All such
inventions, improvements, discoveries, software, writings and other works of
authorship shall belong solely to Ceridian immediately upon conception,
development, creation, production or reduction to practice, and Executive hereby
waives any and all moral rights that he or she may have therein.

6.02Instruments of Assignment. Executive will sign and execute all instruments
of assignment and other papers to evidence transfer of Executive's entire right,
title and interest in such inventions, improvements, discoveries, software,
writings or other works of authorship in Ceridian, at the request and the
expense of Ceridian, and Executive will do all acts and sign all instruments of
assignment and other papers Ceridian may reasonably request relating to
applications for patents, patents, copyrights, and the enforcement and
protection thereof.  If Executive is needed, at any time, to give testimony,
evidence, or opinions in any litigation or proceeding involving any patents or
copyrights or applications for patents or copyrights, both domestic and foreign,
relating to inventions, improvements, discoveries, software, writings or other
works of authorship conceived, developed or reduced to practice by Executive,
Executive agrees to do so, and if Executive leaves the employ of Ceridian,
Ceridian shall pay Executive at a rate mutually agreeable to Executive and
Ceridian, plus reasonable traveling or other expenses.

6.03Ceridian’s IP Development Agreement.  Without limiting the generality of the
foregoing, Executive agrees to comply with the terms and conditions of
Ceridian’s Intellectual Property Agreement as amended from time to time, the
current terms of which are attached hereto as Appendix B and are incorporated
herein by reference and form a part of this Agreement.

ARTICLE 7
NON-COMPETITION, NON-RECRUITMENT, NON-DISPARAGEMENT

7.01General.  The parties hereto recognize and agree that (a) Executive is a
senior executive of Ceridian, (b) Executive has received, and will in the future
receive substantial amounts of Confidential Information (c) Ceridian’s business
is conducted on a worldwide basis and, (d) provision for non-competition,
non-recruitment and non-disparagement obligations by Executive is critical to
Ceridian’s continued economic well-being and protection of Ceridian’s
Confidential Information. In light of these considerations, this ARTICLE 7 sets
forth the terms and conditions of Executives obligations of non-competition,
non-recruitment and non-disparagement subsequent to the termination of this
Agreement and/or Executive’s employment for any reason.

7.02Non-competition. During the term of this Agreement, Executive will devote
full time and energy to furthering Ceridian’s business and will not pursue any
other business activity, excepting charitable, religious, or civic volunteer
efforts, without Ceridian’s written consent. Unless the obligation is waived or
limited by Ceridian in accordance this Section 7.02, Executive agrees that
during the Restrictive Period, Executive will not directly or indirectly, alone
or as a partner, officer,

Page 11

--------------------------------------------------------------------------------

 

director, shareholder or an employee, engage in any commercial activity on
behalf of any of the following (and / or their respective affiliates): Workday
Inc., Automatic Data Processing, Inc., Ultimate Software Inc., SAP Success
Factors (SAP America Inc.), and Kronos Incorporated. For purposes of this
subsection, “shareholder” shall not include beneficial ownership of less than
five percent (5%) of the combined voting power of all issued and outstanding
voting securities of a publicly held corporation whose stock is traded on a
major stock exchange.  For the avoidance of doubt “Ceridian’s business” as used
herein shall include business conduct by any Ceridian Affiliate and any
partnership or joint venture in which Ceridian or its Affiliates is a partner or
joint venturer.

7.03Non-Recruitment. During the term of employment and during the Restrictive
Period, Executive will not directly or indirectly hire any of Ceridian’s
employees, or solicit any of Ceridian’s employees for the purpose of hiring them
or inducing them to leave their employment with Ceridian, nor will Executive
own, manage, operate, join, control, consult with, participate in the ownership,
management, operation or control of, be employed by or be connected in any
manner with any person or entity which engages in the conduct prescribed in this
Section 7.03. This provision shall not preclude Executive from responding to a
request (other than by Executive’s employer) for a reference with respect to an
individual’s employment qualifications.  Nothing in this Section shall prohibit
Executive from making general solicitations for employment by means of
advertisements, public notices, or internal or external websites or job search
engines.

7.04Non-Disparagement. Executive will not, during the term or after the
termination or expiration of this Agreement or Executive’s employment, make
disparaging statements, in any form, about Ceridian, its officers, directors,
agents, employees, products or services which Executive knows, or has reason to
believe, are false or misleading.

7.05Survival and Enforceability. The obligations of this ARTICLE 7 shall survive
the termination or expiration of this Agreement and Executive’s employment.
Should any provisions of this ARTICLE 7 be held invalid or illegal, such
illegality shall not invalidate the whole of this ARTICLE 7 or the agreement,
but, rather, ARTICLE 7 shall be construed as if it did not contain the illegal
part or narrowed to permit its enforcement, and the rights and obligations of
the parties shall be construed and enforced accordingly. In furtherance of and
not in limitation of the foregoing, Executive expressly agrees that should the
duration of or geographical extent of, or business activities covered by, any
provision of this ARTICLE 7 be in excess of that which is valid or enforceable
under applicable law, then such provisions should shall be construed to cover
only that duration, extent or activities that may validly be covered. Executive
expressly stipulates that this ARTICLE 7 shall be construed in a manner that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its expressed terms) possible under applicable law. This ARTICLE 7
does not replace and is in addition to any other agreements Executive may have
with Ceridian on the matters addressed herein.

Page 12

--------------------------------------------------------------------------------

 

ARTICLE 8
GENERAL PROVISIONS

8.01Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of Ceridian HCM, whether by way of
merger, consolidation, operation of law, assignment, purchase or other
acquisition of substantially all of the assets or business of Ceridian HCM, and
Ceridian HCM shall take all available steps to ensure that any such successor or
assign shall absolutely and unconditionally assume all of Ceridian HCM's
obligations hereunder.

8.02Notices.  All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and be delivered or
mailed to any such party at the addresses set forth in the signature blocks
below. Either party may, by notice hereunder, designate a changed address.  Any
notice, if mailed properly addressed, postage prepaid, registered or certified
mail, shall be deemed dispatched on the registered date or that stamped on the
certified mail receipt, and shall be deemed received within the second business
day thereafter or when it is actually received, whichever is sooner.

8.03Survival.  The obligations of Subsection 3.09(a), Section 5.01, ARTICLE 6
and ARTICLE 7 shall survive the expiration or termination of this Agreement and
Executive’s employment.

8.04Captions.  The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

8.05Governing Law.  The laws of the State of Minnesota will govern the validity,
construction and performance of this Agreement.

8.06Construction.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable
law.  Subject to applicable law, if there is a conflict or inconsistency between
the terms of this Agreement and applicable law, the terms of this Agreement will
govern to the extent of that conflict or inconsistency, but if any provision of
this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement.

8.07Severability. If any provision of this Agreement is found to be invalid,
illegal or unenforceable by a court of competent jurisdiction, such provision
shall be conclusively deemed to be severable and to have been severed from this
Agreement and the balance of this Agreement shall remain in full force and
effect, notwithstanding such severance. To the extent permitted by law, each of
the parties hereto hereby waives any law, rule or regulation that might
otherwise render any provision of this Agreement invalid, illegal or
unenforceable.

8.08Waivers.  No failure on the part of either party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right or remedy granted hereby or by any related document or by law.

8.09Modification.  Any changes or amendments to this Agreement must be in
writing and signed by both parties.

Page 13

--------------------------------------------------------------------------------

 

8.10Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon.  This Agreement replaces in full all prior employment or change of
control agreements or understandings of the parties hereto with respect to such
subject matter, and any and all such prior agreements or understandings are
hereby rescinded by mutual agreement.

8.11Execution of Agreement. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and such counterpart together shall constitute one and the same
agreement. For the purposes of this Section, the delivery of a facsimile copy or
e-mailed .pdf of an executed counterpart of this Agreement shall be deemed to be
valid execution and delivery of this Agreement, but the party delivering such
copy shall deliver an original copy of this Agreement as soon as possible
thereafter.

8.12Taxes.  Ceridian is authorized to withhold from any payments made hereunder
and any other compensation payable to Executive in any capacity amounts of
withholding and other taxes due or potentially payable in connection therewith,
and to take such other action as Ceridian reasonable determines is advisable to
enable Ceridian and Executive to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any payments made under
this Agreement.

8.13Currency.  All payments made hereunder shall be in the currency of the
United States.  

8.14Breach of Restrictive Covenants.  Executive acknowledges and agrees that any
breach by Executive of the restrictions set forth in ARTICLE 5 and ARTICLE 7
shall be considered a material breach of this Agreement entitling Ceridian to
seek damages and pursue any additional rights or remedies as may be available to
it at law or in equity.

8.15Restrictive Period.  

The Restrictive Period, as set forth below, is tied to Executive’s years of
service, consistent with Executive’s lump sum cash payment calculation, as set
forth in Section 4.02(a):

Years of Service

Restrictive Period

0 through 7 (7 full years)

12 months

8 through 14 (14 full years)

15 months

More than 14

18 months

At its sole option, Ceridian may, by written notice to Executive at any time
within the Restrictive Period, waive or limit the time and/or terms of the
restriction.  

ARTICLE 9
EXECUTIVE’S UNDERSTANDING

9.01Executive’s Understanding.  Executive recognizes and agrees that he or she
has read and understood all and each Article, Section and paragraph of this
Agreement, and that he or she has received adequate explanations on the nature
and scope of those Articles, Sections and paragraphs which he or she did not
understand.  Executive recognizes that he or she has been advised that the
Agreement entails important obligations on his or her part, and recognizes that
he or she has had the opportunity of consulting his or her legal adviser before
signing the Agreement.

Page 14

--------------------------------------------------------------------------------

 

9.02Employment At-Will.  Nothing in this Agreement is intended to establish any
minimum period of the Executive’s continuing employment, and such employment
continues to be on an “at-will” basis, subject to the provisions for
compensation and benefits payable to Executive upon termination in ARTICLE
4.  The Executive acknowledges that his or her employment with Ceridian HCM is
terminable at will at any time by either party.

[Remainder of Page Left Intentionally Blank]

 

Page 15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

CERIDIAN HCM, INC.

 

 

 

Per:

 

/s/ David Ossip

 

 

 

 

 

Name:

 

David Ossip

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Erik Zimmer

 

Erik Zimmer

 

 

 

Address:

 

 

[SIGNATURE PAGE TO ERIK ZIMMER EXECUTIVE EMPLOYMENT AGREEMENT]

--------------------------------------------------------------------------------

 

APPENDIX A

 

Privacy Guidelines & Pledge of Confidentiality

 

As an employee of Ceridian HCM, Inc. or one of its affiliates (collectively
“Ceridian”), you will be in a position of trust and confidence, and will have
access to and become familiar with Confidential Information (as that term is
defined in the Employment Agreement to which this Appendix is attached) used by
or in possession of Ceridian.  The unauthorized disclosure to or unauthorized
use by third parties of any Confidential Information, or your unauthorized use
of such information, could seriously harm Ceridian’s business and cause monetary
loss that would be difficult, if not impossible, to measure.

 

Ceridian is sensitive to the necessity of maintaining the confidentiality of
Confidential Information.  Ceridian recognizes both the inherent right to
privacy of every individual and its obligation to preserve the confidentiality
of Confidential Information kept in its files.  Ceridian is also aware of the
concerns about individual privacy and perceived possible abuses of Confidential
Information kept in automated data banks and other forms.  Ceridian has,
therefore, established privacy guidelines to ensure the protection, to the best
of Ceridian’s ability, of all Confidential Information in its possession, in
whatever form it is kept, whether it be an automated data bank, manual (or
paper) file, microfiche or any other form.  Accordingly, all Confidential
Information in the possession of Ceridian, whether from clients or from
Ceridian’s own employees or contractors, must be handled and protected in
accordance with the following principles:

1.

The independent consideration which you shall be entitled to receive in
consideration of agreeing to the terms of this document, shall consist of
employment by Ceridian in accordance with Ceridian’s written offer of
employment. You acknowledge that the foregoing independent consideration
consists of real, bargained-for benefits to which you would have no entitlement
but for your agreement to be bound by the terms set forth in this document. You
further acknowledge that you were not entitled to receive the foregoing
independent consideration prior to agreeing to the terms of this document.  The
terms of this document shall and do form an integral part of the terms of your
employment with Ceridian, and shall be considered incorporated into the terms of
your offer of employment and / or employment agreement with Ceridian.

2.

You acknowledge Ceridian’s representation that it has taken and intends to take
reasonable measures to preserve the secrecy of its Confidential Information,
including, but not limited to, requiring you to agree to the terms of this
document, as a condition of and part of the terms of your employment with
Ceridian. You will hold all Confidential Information in the strictest
confidence, and will not directly or indirectly copy, reproduce, disclose or
divulge, or permit access to or use of, or obtain any benefit from, the
Confidential Information or directly or indirectly use the Confidential
Information other than as (a) as reasonably required to perform your duties as
an employee of Ceridian, or (b) in the reasonable conduct of the business and
your role within the business.  For greater certainty, you shall not use the
Confidential Information directly or indirectly in any business other than the
business of Ceridian, without the prior written consent of
Ceridian.  Confidential Information is the exclusive property of Ceridian or its
Clients (as the case may be), and you will not divulge any Confidential
Information to any person except to Ceridian’s qualified employees or advisers
or other  third parties with whom Ceridian has confidential business relations,
and you will not, at any time, use Confidential Information for any purpose
whatsoever, except as required to perform your duties as an employee of Ceridian
or in the reasonable conduct of the business or your role within the
business.  Without limiting the generality of the foregoing, you acknowledge and
agree that Confidential Information received from a Client is to be used only
for the purposes intended by the Client when entering into an agreement with
Ceridian, and will not be used for any other purpose.  Confidential Information
will only be kept for the limited period of time necessary for Ceridian to
fulfil its obligations.  Regardless of the reason for termination of your
employment (and whether or not you or Ceridian terminate the employment
relationship): (a) you will not after the term of your employment, disclose
Confidential Information which you may learn or acquire during your employment
to any other person or entity or use any Confidential Information for your  own
benefit or for the benefit of another; and (b) you will immediately deliver to
Ceridian all property and Confidential Information in your possession or control
which belong to Ceridian.

 

--------------------------------------------------------------------------------

 

3.

You acknowledge that your breach of the terms of this document may cause
irreparable harm to Ceridian and that such harm may not be compensable entirely
with monetary damages. If you violate the terms of this document, Ceridian may
seek injunctive relief or any other remedy allowed at law, in equity, or under
the terms of this agreement. In connection with any suit by Ceridian hereunder,
Ceridian shall be entitled to an accounting, and to the repayment of all
profits, compensation, commissions, fees or other remuneration which you have
realized, as a result of the violation of the terms of this agreement which is
the subject of the suit. In addition to the foregoing, Ceridian shall be
entitled to collect from you any reasonable attorney’s fees and costs incurred
by Ceridian in bringing any successful action against you or in otherwise
successfully enforcing the terms hereof against you. You acknowledge and agree
that nothing herein shall affect Ceridian’s rights to bring an action in a court
of law for any legal claim against any third party who aids you in violating the
terms of this agreement or who benefits in any way from your violation hereof.  

4.

You understand and agree that the terms of this document shall apply no matter
when, how or why your employment terminates and regardless whether the
termination is voluntary or involuntary, and that the terms shall survive the
termination of your employment.

5.

If any one or more of the terms of this document are deemed to be invalid or
unenforceable by a court of law, the validity, enforceability and legality of
the remaining provisions will not, in any way, be affected by or impaired
thereby; and, notwithstanding the foregoing, all provisions hereof shall be
enforced to the extent that is reasonable.

6.

Ceridian’s decision to refrain from enforcing a breach of any term of this
document will not prevent Ceridian from enforcing the terms hereof as to any
other breach that Ceridian discovers and shall not operate as a waiver against
any future enforcement of any part of this document, any other agreement with
you or any other agreement with any other employee of Ceridian.

7.

You hereby represent and agree with Ceridian that: (a) you are not bound or
restricted by a non-competition agreement, a confidentiality or non-disclosure
agreement, or any other agreement with a former employer or other third party,
which would conflict with the terms of this offer; and (b) you will not use any
trade secrets or other intellectual property belonging to any third party while
performing services for Ceridian; and (c) you are of legal age, under no legal
disability, have full legal authority to enter into this agreement and have had
a reasonable and adequate opportunity to consult with independent counsel
regarding the effect of this document, the sufficiency of the independent
consideration provided to you, and the reasonableness of the restrictions set
forth herein.

 

Ceridian employs a Privacy Officer who is charged with ensuring that Ceridian
complies with all privacy-related obligations imposed by statute or
contract.  Any questions regarding the collection, use, access, disclosure,
retention or destruction of Confidential Information should be directed to the
Privacy Officer.

 

Adherence to the guidelines set out above is a requirement for continued
employment with Ceridian.  Material breaches of these guidelines may result in
discipline up to and including dismissal, or in the case of contractors,
cancellation of your contract with Ceridian.

 

 

 

--------------------------------------------------------------------------------

 

APPENDIX B

 

Intellectual Property Agreement

 

In consideration of Ceridian HCM, Inc. or one of its affiliates (collectively
“Ceridian”) offering me employment, I hereby expressly acknowledge and agree as
follows:

1.0All Ceridian developments which I may solely or jointly author, conceive, or
develop, or reduce to practice, or cause to be authored, conceived, or
developed, or reduced to practice, during the term of my employment with
Ceridian (collectively “Developments”) are the property of Ceridian. I will
promptly make fullest disclosure to Ceridian of all Ceridian Developments.  I
further agree to execute such documents and do such things as Ceridian may
reasonably require from time to time to assign to Ceridian all right, title, and
interest in and to all Ceridian Developments, and agree, at Ceridian’s expense,
during the term of my employment and thereafter, to execute any and all
applications or assignments relating to intellectual property including patents,
copyrights, industrial designs and trademarks, and to execute any proper oath or
verify any proper document in connection with carrying out the terms of this
agreement.

 

2.0In the event Ceridian is unable for any reason whatsoever to secure my
signature to any lawful and necessary documents relating to paragraph 1 hereof
and to apply for, or to prosecute, any applications for letters patent,
copyright, designs or trademarks (foreign or domestic) in respect to the
Ceridian Developments, I hereby irrevocably designate and appoint Ceridian and
its duly authorized officers and agents as my agent and attorney in fact, to act
for and in my behalf and stead to execute and file any such applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent, copyright, designs or trademarks thereon with the same legal
force and effect as if executed by me.

 

3.0At the time of leaving the employ of Ceridian I will deliver to Ceridian, and
will not keep in my possession, nor deliver to anyone else, any and all
information in any tangible form and all copies, partial copies, notes,
summaries, records, descriptions, drawings, reports and other documents, data or
materials of or relating to the Ceridian Developments or which contain or make
reference to the Ceridian Developments, in my possession or control.

 

4.0I hereby waive for the benefit of Ceridian and, where legally possible,
assign to Ceridian any moral rights I have, or may in the future have, in any
Ceridian Developments.

 

5.0This agreement shall extend to and endure to the benefit of the successors
and assigns of Ceridian and shall be binding upon me and my heirs, executors,
administrators, successors and assigns.

 

 